DETAILED ACTION
An amendment, amending claims 1 and 15, was entered on 6/30/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the cited art fails to teach the newly added limitations in claims 1 and 15.  This is persuasive and a new rejection is presented below in response to this amendment.
Claim Interpretation
Claims 1 and 15 recite an empty space.  A gap between the insulator and chamber is shown in Fig. 1, but not discussed in the specification.  For the purposes of this action, the term “empty” is understood not to preclude the presence of gases, but instead to simply mean that there is some type of gap of space between the insulator and the chamber which is not necessarily in a vacuum state.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0211121) in light of Seo et al. (US 2014/0283746), Park et al. (US 2004/0187779), Jeon et al (US 2010/0096367) and Fujita et al. (US 2018/0374676).
Claims 1-3, 5, 6 and 12-13:  Zhao teaches an apparatus for CVD (¶ 0019) comprising: a chamber (¶ 0019); a susceptor in the chamber which supports a substrate having an LED (¶¶ 0020, 0005; Fig. 1); a backing plate disposed over the susceptor and spaced apart from the susceptor (¶ 0023; Fig. 1); and a diffuser between the backing plate and susceptor (¶ 0023; Fig. 1), the diffuser capable of providing a silane gas and an inert gas to the substrate (¶ 0023).

Seo further teaches that the backing plate should be separated from the sidewall of the chamber with a gap (¶ 0084), but does not clearly teach whether the insulator coving the side of the backing plate is also separated from the sidewall by a gap.  Park, however, teaches a CVD showerhead and teaches that when the backing plate is separated from the sidewall by a gap, the insulating material covering the side of the backing plate is also separated from the sidewall (Fig. 1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have separated the insulating material covering the side of the backing plate from the chamber sidewall with the predictable expectation of success.
Zhao, Seo and Park, however, fail to teach that the insulator is comprised of a plurality of blocks and that the second portion, which covers the sidewall of the backing plate, supports the first portion.  Jeon teaches a vapor deposition apparatus comprising a showerhead which has first and second insulating portions 130 and 120 and explains that these portions are beneficially comprised of a plurality of blocks where the second blocks support the first blocks (¶ 0023, Fig. 1) in order to enhance the assemblability of the apparatus (¶ 0023).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized insulators comprised of blocks wherein the 
Jeon fails to teach that the second blocks overlap each other in the plan view.  Like Zhao and Jeon, Fujita teaches a process of generating plasma (Abst.) wherein the generation apparatus comprises an insulator (Abst.).  Fujita further teaches that the insulator should be composed of blocks which interlock in the longitudinal direction (i.e. overlap in the plan view) in order to prevent any undesired exposure to plasma (¶ 0028).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the second blocks in an interlocking manner (i.e. overlapping in the plan view) in order to have prevented any undesired plasma exposure with the predictable expectation of success.
Claim 11:  Zhao teaches that the chamber is capable of reaching 20-400˚C (¶ 0025).  Thus, the chamber of Zhao is capable of temperatures of 80-100˚C.
Claim 14:  Zhao teaches that the backing plate receives power having a frequency of 13.56 MHz (¶ 0023).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Seo, Park, Jeon and Fujita in light of Hanks et al. (US 2013/0063254).
Claims 4 and 7:  Seo fails to teach a material for the insulator.  Hanks teaches that suitable materials for an insulator are PTFE and ceramics (¶ 0027). The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected PTFE or a ceramic as the first and second insulator with the predictable expectation of success.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Seo, Park, Jeon and Fujita in light of Koai et al. (US 6,106,625) and Vanell et al. (US 5,908,508).
Claims 8 and 10:  Zhao fails to teach that the backing plate includes a water cooling pipe system.  Koai teaches a backing plate in a CVD chamber (Abst.) and explains that the backing plate includes a water cooling pipe embedded in the conductive backing plate to cool the backing plate (9:53-65), the water cooling pipe having inlet and outlet ports for supplying and exhausting water from the cooling pipe (this implicitly includes the claimed supply pipe and exhaust pipe connected to the ports) (10:45-57; Figs. 8 and 10).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a cooling pipe in the backing plate of Zhao in order to have cooled the backing plate.
Koai fails to teach that the port is insulated.  Vanell teaches a device for water cooling a backing plate (Abst.) and explains that the input and output ends (i.e. the ports of Koai) should be insulated from the rest of the chamber (1:50-67; 4:11-28; 5:12-35).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided insulated ports in Zhao/Koai in order to have insulated the ports from the chamber.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Seo, Park, Jeon, Fujitia, Koai and Vanell in light of Syms et al. (US 2009/0026361).
Claim 9:  Vanell teaches that the insulated ports are ceramic, but fails to teach plastic.  Syms teaches that plastic can be used in place of ceramic as an electrical insulator (¶ 0030).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected plastic ports with the predictable expectation of success.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Seo, Park, Jeon, Fujita and Koai in light of Satoh et al. (US 2006/0090700).
Claims 15 and 16:  Zhao and Seo teaches all the limitations of claim 15, as discussed above with respect to claim 1, but fails to teach that the backing plate includes a water cooling pipe system.  Koai teaches a backing plate in a CVD chamber (Abst.) and explains that the backing plate includes a water cooling pipe embedded in the conductive backing plate to cool the backing plate (9:53-65), the water cooling pipe having inlet and outlet ports for supplying and exhausting water from the cooling pipe (this implicitly includes the claimed supply pipe and exhaust pipe connected to the ports) (10:45-57; Figs. 8 and 10).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a cooling pipe in the backing plate of Zhao in order to have cooled the backing plate.
Koai fails to teach that the port is insulated.  Satoh teaches a showerhead for vapor deposition (Abst.) and explains that the supply pipes should connected to insulating ports so that high frequency power does not flow into the pipes (¶ 0048).  Satoh also teaches that these ports do not surround any conductive pipes (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included insulating ports in the modified apparatus of Zhao in order to have ensured that no high frequency power flowed back into the pipes.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Seo, Park, Jeon, Fujita Koai and Vanell for the same reasons given above with respect to claims 1 and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712